DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 22 November 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive. 
In the 11/22/2022 response, dependent claims 2 and 3 were incorporated into claim 1. Applicant argues Gaur’483 fails to disclose “the catheter connecting port is disposed in an orifice on at least one side wall of the self-sealing valve, and a diameter of the orifice is not greater than an outer diameter of the catheter,” as recited in claim 1 (previously recited in dependent claim 3) because the Office conceded this in the Office Action. The Office disagrees. The rejection to claim 3 on pages 6-7 noted the claim previously did not positively recite a catheter, so the relative size of the catheter and orifice was a functional limitation.  
Applicant notes that paragraph [0007] of the present application (i.e. US 2020/0345528) describe the differences between the prior art and advantages of the present invention over Gaur’483. MPEP 716.01(c) Section II states: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). However, even if evidence is provided, the drawbacks of Guar’483 cited in paragraph [0007] of the specification is not relevant to the claimed invention. As written, the claims do not recite structure that differentiates over Gaur’483. 
Additionally, Applicant’s specification anticipates a configuration of Guar’483 in which the diameter of the orifice is not greater than an outer diameter of the catheter: paragraph [0007] states: “The defect of this type of structure is the following: if the perimeter of a cross-section of the catheter is greater than or equal to a cross-section perimeter of the passage 1020, the two-layer self-sealing valve 1110 is likely to be pulled out of the balloon when the catheter 1100 is removed upon filling the balloon, resulting in leakage of the filler.” This is considered admitted prior art and anticipates the limitation: “a diameter of the orifice is not greater than an outer diameter of the catheter”, recited in claim 1. 
Further, Guar’483 teaches the valve walls collapse around the catheter creating an orifice that is not greater than the outer diameter of the catheter (column 13, lines 37-40 state: “Regardless of the configuration, the wall or walls of the tunnel valve are predisposed to occluding or blocking flow through the tunnel valve by obstructing the orifice or passage 1020.”). This indicates the walls of the valve – which create the orifice -  are equal to the size of the catheter because they collapse to match the size of the catheter passing through it.
	For these reasons, the rejections under Gaur’483 were updated to reflect the newly recited limitations, but otherwise maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-27, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the orifice on the self-sealing valve upper layer" in line 7. It is unclear if this is the same orifice introduced in line 1, which introducers “an orifice on at least one side wall of the self-sealing valve” or a different orifice. For the purpose of examination, the orifice recited in claim 23 will be considered the same orifice. 
Claim 23, line 17 recites “a balloon”. However, claim 23 depends from claim 1 which also introduces “a balloon”. It is unclear if the balloon in claim 23, line 17 is the same balloon introduced in claim 1 or a different, additional balloon. For the purpose of examination, the balloon recited in claim 23 will be considered the same balloon introduced in claim 1. 
Claim 23, line 18 recites “a self-sealing valve”. However, claim 23 depends from claim 1 which also introduces “a self-sealing valve”. It is unclear if the self-sealing valve in claim 23, line 18 is the same self-sealing valve introduced in claim 1 or a different, additional self-sealing valve. For the purpose of examination, the self-sealing valve recited in claim 23 will be considered the same self-sealing valve introduced in claim 1. 
Claims 34 and 35 recite “the balloon system”. This term lacks antecedent basis in light of the amendments to claim 1. 
Claims 24-27 are rejected based on their dependency from claim 23. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaur et al. (US Patent 8,974,483). 
Claim 1: Gaur’483 discloses a connecting and releasing system that includes: 
A catheter (1100), a balloon (1000; column 11, lines 5-32) and a self-sealing valve (1110; Figure 4; column 13, lines 47-65) positioned on the balloon (Figures 4, 5). 
The self-sealing valve (1110) comprises a catheter connecting port (1020 as shown in Figure 4, towards the bottom and left, with respect to the page). The self-sealing valve (1110) receives the catheter (1100) passing through the catheter connecting port (Figure 4). The self-sealing valve (1110) sealedly connect to the catheter (Figure 4; column 13, lines 37-40). The self-sealing valve is wholly or partially secured to the inner wall of the balloon (see Figure 4). 
The self-sealing valve comprises a passage lumen (1022) positioned inside of the balloon (see Figures 4, 5). There is a first end of the valve (1020 as shown towards the top and right, with respect to the page, in Figure 4) that is sealedly connected to an opening in the balloon (see Figures 4, 5). The catheter is configured to enter the valve from the first end (see Figure 5) and exit the catheter connecting port (1020 as shown in Figure 4, towards the bottom and left, with respect to the page) and enter the interior of the balloon (“reservoir”) (Figure 4). 
The catheter connecting port (1020, as shown in Figure 4, towards the bottom and left, with respect to the page) is a small orifice of the self-sealing valve (see Figure 4). It is considered to be disposed in the sidewall because the claim does not define the location of the sidewalls and any side of the valve can reasonably be considered a sidewall. A diameter of the orifice is not greater than an outer diameter of the catheter (Figure 4 and column 13, lines 37-40). 
Further, Applicant’s specification anticipates a configuration of Gaur in which the diameter of the orifice is not greater than an outer diameter of the catheter: paragraph [0007] states: “The defect of this type of structure is the following: if the perimeter of a cross-section of the catheter is greater than or equal to a cross-section perimeter of the passage 1020, the two-layer self-sealing valve 1110 is likely to be pulled out of the balloon when the catheter 1100 is removed upon filling the balloon, resulting in leakage of the filler.” This is considered admitted prior art and anticipates the limitation: “a diameter of the orifice is not greater than an outer diameter of the catheter”, recited in claim 1. 
Claim 4: Guar’483 discloses the distal end of the valve (i.e. the end in which the catheter 1100 enters the valve) can be bonded to the inner wall of the balloon (see valve 112 in Figure 1c which states the valve does not extend outside of the perimeter of the balloon 102; column 21, lines 65-67 indicate the valve is attached via bonding). 
Claim 5: In the device of Gaur’483, since part of the self-sealing valve is directly bonded to the inner wall of the balloon, the rest of the valve is considered to be bonded to the inner wall of the balloon as a result (note: the term bonded does not mean directly attached). 
Claim 6: Gaur’483 discloses the balloon comprises an upper layer (122) and a lower layer (124). There is an inversion hole (160; Figure 7k) on the upper layer that can be sealed (column 22, lines 21-23). 
The self-sealing valve further comprises an upper structure comprising a self-sealing valve upper layer and a lower structure comprising a self-sealing valve lower layer (column 14, lines 12-22). In this arrangement, the small orifice is formed in the valve upper layer because it remains an orifice after the upper and lower layers of the balloon & valve are sealed together. 
The upper structure and lower structure of the self-sealing valve are connected along their edges to form an integral structure (column 14, lines 7-22). 
The inversion hole (160, Figure 7k) is configured so the integral structure can be inverted through the inversion hole (column 22, lines 14-25). 
The valve is secured to an inner wall of the balloon (they are formed together: column 14, lines 14-22). The inversion hole is sealed with a patch (column 22, lines 22-25).  
Claims 7, 8: The valve upper layer (1014) and valve lower layer (1016) are disclosed as attached to the balloon (Figure 4) or integral with the balloon (column 14, lines 15-22). Therefore, they are considered to be bonded to the inner wall of the balloon since the valve upper layer (1014) and valve lower layer (1016) are bonded to the balloon. 
Claims 9, 10: The valve upper layer (1014) and valve lower layer (1016) are disclosed as being formed from the same sheet of material as the balloon upper and lower layers, respectively (column 14, lines 15-22). Therefore, they are considered to be formed from the same type of material. 
Claims 34, 35: These limitations are directed towards the intended use of the balloon. Guar’483 specifically discloses the balloon can be used as a gastric balloon or in any part of the body (which includes as a skin expansion balloon) (column 2, lines 15-21). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur’483, as applied to claim 1, further in view of Hibri et al. (US Patent Publication 2016/0120653). 
Claims 23, 27: Gaur’483 discloses a method of fabricating a balloon that includes: providing a balloon upper layer (1014), a balloon lower layer (1016), a self-sealing valve upper layer (1022) bonded to the balloon upper layer (column 14, lines 14-22), a self-sealing valve lower layer (1022) bonded to the balloon lower layer (column 14, lines 14-22); 
Disposing an inversion hole (160) on the balloon upper layer (see Figure 7k); 
Combining the balloon upper layer (1014) and valve upper layer with the balloon lower layer (1016) and valve lower layer by sealing them along their edges to form an integral structure (column 12, lines 44-50 and column 14, lines 16-22); 
inverting the integral structure through the inversion hole (column 22, lines 14-25) such that the balloon upper layer and lower layer form the balloon and the valve upper layer and lower layer form a valve (see Figure 7b, for example). The valve (1110) positioned inside of the balloon (see Figures 4 or 7b). The valve upper layer and lower layers are bonded to the inside wall of the balloon (because they are integral with the balloon upper and lower layers, respectively). The inversion hole is sealed with a patch (column 22, lines 22-25). 
Gaur’483 does not teach the step of opening a small orifice on the valve upper layer. 
Hibri’653 teaches an implantable balloon (102) that is inflatable through valve (124). Hibri’653 teaches providing the valve with a small orifice (132) in order to allow inflation of the balloon under pressure while preventing backflow upon removal of the inflation catheter (paragraph [0065]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Gaur’483 with an orifice in the side of the valve, as taught by Hibri’653, to provide the stated advantages.
Claim 24: Gaur’483 teaches the balloon upper layer and valve upper layer and balloon lower layer and valve lower layer are combined by welding along their respective edges (column 12, lines 48-57 and column 14, lines 19-22). 
Claims 25, 26: Gaur’483 teaches the upper and lower structures of the valve are bonded to the inside wall of the balloon (since part of the self-sealing valve is directly bonded to the inner wall of the balloon via their integral construction, the rest of the valve is considered to be bonded to the inner wall of the balloon as a result (note: the term bonded does not mean directly attached). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.











If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        14 December 2022

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771